DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments filed on 8/17/2021 with respect to claims 1-14 and 16-28 have been fully considered but they are not persuasive. 
In re page 10, Applicants state that “Claim 1 is objected to regarding the lack of a period at the end of the sentence. As amended, the period is now present. Withdrawal of the objection to claim 1 is requested.”
(1) In response, the objection is herein withdrawn.
In re pages 10-11, Applicants state that “Claims 1-3, 5-9, 12-14, 16, 20-23 and 26-28 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US2010/0280836A1 to Yan Lu (hereinafter Lu). Lu is directed to a first responder decision support system based on a building information model (Abstract). The Office Action alleges that Lu at paragraphs [0027, 0031] discloses the elements of Claim 1 that recite: “select a responder in response to the identified emergency situation; and dispatch the selected responder to an area related to the identified emergency situation.” In contradistinction to the recited claim element, Lu, however, does not select the first responder 300 and the emergency site 200 to provide real-time or near real-time communication and updates from the sensors.” There is no disclosure or suggestion in Lu of selecting a first responder based on an identified emergency situation. The description in Lu at paragraph [0021] of a first responder does not disclose or suggest that there are more than one first responder from among to select. For at least this reason, claim 1 is believed to be allowable over Lu. Claims 2-3, 5-9, 12-14, and 16 are dependent on claim 1 and are believed to be allowable for at least the reasons stated for claim 1.”
(2) In response, the Examiner respectfully disagrees. For instance, Lu discloses in in figs. 2-3 paragraph 30 the following: First, in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Second, alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c. Third, the alert, regardless of how activated, may trigger a data transfer between the emergency site 200 and the first responder site or location 302. For example, the static and real-time information stored within the storage device 210 may be automatically communicated to the communication module 306. Also, see paragraphs 27, 31. Thus, a responder is selected in the event of an emergency condition at the emergency site 200 as shown in figs. 2-3.
First, the first responder device 304 includes a touchscreen display 314 configured to display the interactive rescue plan and BIM. Second, the touchscreen display 314 may cooperate with user or interface controls 316 such as buttons, keys, a rollerball or toggle. In this way, a first responder or user may interact with a received or locally generated interactive rescue plan and BIM. Third, because the first responder device 304 is a portable device capable of wireless radio and cellular communication via an internally provided communication module 318, the interactive rescue plan can be altered and can evolve as the first responder's knowledge of a given emergency situation changes. Fourth, the ability to dynamically interact with the interactive rescue plan and BIM, provides first responders and other user to plan and deploy resources both within and around an emergency site. Also, see paragraphs 32-33. Thus, a selected responder is dispatched in the event of an emergency condition at the emergency site 200 as shown in figs. 2-3.
Lu discloses in in figs. 6-7 paragraph 39-42 the following: First, at block 602, an emergency may be detected at the emergency site 200 and displayed at the sensor monitoring panel 700 shown in FIG. 7A. Second, the exemplary sensor monitoring panel 700 illustrates alarm and/or sensor information in five (5) zones designated throughout the emergency site 200. Third, each of the zones A to E includes four sensors identified with a zone reference and a sensor number. For example sensor A3 identifies the third sensor in zone A. Upon detection of a sensor indication or alarm from sensor E2 in the exemplary embodiment, a previously defined emergency action plan (EAP) may be implemented. Fourth, depending on the routes defined in the EAP, the evacuation route 504a may be changed to guide building occupants away from the area Fifth, the detected sensor indication may automatically trigger an emergency or 911 call to the first responder 300 as well as a data upload of all associated BIM and sensor information. The upload may occur automatically or may be manually triggered by a facility manager of the emergency site 200. Sixth, at block 604, the uploaded data including all associated BIM and sensor information may be received and displayed at a management station 710 (see FIG. 7B) deployed with the first responder 300. Seventh, the uploaded data may include all BIM information necessary to construct a three-dimensional (3-D) model of the emergency site 200. Eighth, the uploaded data may further include satellite and other file data necessary to provide a site image. For example, the uploaded data may be provided, at least in part, in a file format compatible with Google Earth.RTM. in order to provide satellite images of the emergency site and surrounding environs. Ninth, the management station 710 provides an alarm indication 712 as well as site and communication status information and updates 714. Tenth, at block 606, the uploaded BIM, sensor and site information may be processed to provide a site made 720 shown in FIG. 7C. Eleventh, the site map 720 may allow the first responder 300 to identify, for example, a site for a roadblock 722 and a point of entry 724. Twelfth, this information may be communicated to other first responders utilizing the same system to allow for a coordinated deployment of resources. Thirteenth, the site map 720 may further include additional information 726 regarding the surrounding area of the emergency site 200. Fourteenth, at block 608, the site map 720 may be expanded and/or the view may be changed to visually incorporate the BIM data and generate a 3-D view 740 of the emergency site 200 as shown in FIG. 7D. In this exemplary 3-D view 740, the point of Sixteenth, the first responder 200 may adjust the EAP to route people away from the emergency site 742 while at the same time providing or clearing a route to allow other first responders to access the incident area. Thus, responders are selected and dispatched in the event of an emergency condition at the emergency site 200 as shown in figs. 1-4 and 6-7.
From the above passages, Lu indeed discloses the following claimed limitations of independent claim 1 that recites “select a responder in response to the identified emergency situation” (see ¶s 27, 31 for select a responder in response to the identified emergency situation (i.e. in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). Thus, a responder is selected in the event of an emergency condition at the emergency site 200 as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); “and dispatch the selected responder to an area related to the identified emergency situation” (see figs. 2, 4 ¶s 32-33 for dispatch the selected responder to an area related to the identified emergency situation (i.e. the ability to dynamically interact with the interactive rescue plan and BIM, provides first responders and other user to plan and deploy resources both within and around an emergency site as described in fig. 3 paragraph 34). Also, see figs. 6-7 paragraphs 39-42)
In fact, Lu discloses all the claimed limitations of independent claim 1 that recites “an automation system” (see figs. 2-4 ¶ 20 for an automation system (i.e. first responder support system 100 as shown in fig. 1)) “configured to: receive a plurality of data elements regarding a surveillance area from a plurality of sensors” (see figs. 1, 4 ¶ 26 for receive a plurality of data elements regarding a surveillance area from a plurality of sensors (i.e. received sensor data 202a to 202d based on an event of an emergency detected at the emergency site 200 as described in figs. 2-3 paragraphs 27, 30)); “detect different types of objects or events from the plurality of data elements” (see figs. 1, 4 ¶ 29 for detect different types of objects or events from the plurality of data elements (i.e. in the event of an emergency at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). It should be noted that every time an event of an emergency is detected at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the plurality of sensors 202a to 202d as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); “extract a set of features of the different types of objects or events” (see figs. 2-3 ¶s 31-32, 35 for extract a set of features of the different types of objects or events (i.e. data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210 as described in fig. 5 paragraph 36)); “identify an emergency situation based on the set of features and a set of rules” (see fig. 5 ¶s 30, 37 for identify an emergency situation based on the set of features and a set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27)); “select a responder in response to the identified emergency situation” (see ¶s 27, 31 for select a responder in response to the identified emergency situation (i.e. in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). Thus, a responder is selected in the event of an emergency condition at the emergency site 200 as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); “and dispatch the selected responder to an area related to the identified emergency situation” (see figs. 2, 4 ¶s 32-33 for dispatch the selected responder to an area related to the identified emergency situation (i.e. the ability to dynamically interact with the interactive rescue plan and BIM, provides first responders and other user to plan and deploy resources both within and around an emergency site as described in fig. 3 paragraph 34). Also, see figs. 6-7 paragraphs 39-42)

(3) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to independent claim 21, Lu discloses all the claimed limitations of independent claims 1 and 21.
Furthermore, Lu discloses in figs. 2-3 paragraph 30 the following: First, in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Second, alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c. Third, the alert, regardless of how activated, may trigger a data transfer between the emergency site 200 and the first responder site or location 302. For example, the static and real-time information stored within the storage device 210 may be automatically communicated to the communication module 306. Also, see paragraphs 29. Additionally, see figs. 6-7 paragraphs 39-42 previously discussed above. Thus, it should be noted that every time an event of an emergency is detected at the emergency site 200, the emergency control module 208 may automatically communicate an alert based (see figs. 1, 4 ¶ 29 for detect at least a first object or event and a second object or event from the plurality of data elements (i.e. in the event of an emergency at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). It should be noted that every time an event of an emergency is detected at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the plurality of sensors 202a to 202d as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42)
Lu discloses in figs. 2-3, 5 paragraphs 31-32 and 36 the following: First, the received BIM and sensor information along with the basic and interactive EAP may, in turn, be communicated or provided to a modeling module 308 and a responder support module 310. Second, the modeling module 308, as with the modeling module operable within the emergency control module 208, may be configured to generate an interactive BIM representative of the conditions known at the emergency site 200 at the time of transmission. Third, alternatively or in addition to, a dedicated communication channel may be established between the first responder 300 and the emergency site 200 to provide real-time or near real-time communication and updates from the sensors 202a to 202d and 206a to 206c. Fourth, the interactive and updated BIM may be Fifth, the responder support module 310 may query and receive local traffic conditions information, meteorological information, satellite imagery, local maps and any other site or area information accessible via the communication module 306 and/or stored in the responder support module 310 and the storage device 210 (see FIG. 5). Sixth, the combined area, site and conditions information can be converted and/or combined with the interactive BIM to create the basis for an interactive rescue plan. Seventh, the data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210. For example, the BIM data may be a structured data such as XML and may be extracted based on the meta-data resident in the XML format itself. Eighth, the data extraction layer 502 may access BIM data necessary to generate a three dimensional (3-D) model 502a that includes building materials, building layout as well as ingress and egress points. Ninth, the data extraction layer 502 may further include mechanical systems information 502b, plumbing system information 502c and fire safety information 502d. Tenth, the mechanical systems information 502b, plumbing system information 502c and fire safety information 502d provide information regarding the systems and safety equipment deployed throughout the emergency site 200. Eleventh, the data extraction layer 502 may further include access control or security information 502e for controlling and monitoring access within the emergency site 200. Also, see paragraph 35. Thus, every time it is necessary, the data extraction layer 502 extracts features of object or event data from the building information model stored, for example, in the storage device 210, wherein the storage device 210 may store and provide accessibility  
Therefore, Lu discloses the following claimed limitations of independent claim 21 that recites “extract a set of features of the first and the second object or event in parallel” (see figs. 2-3 ¶s 31-32, 35 for extract a set of features of the first and the second object or event in parallel (i.e. data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210 as described in fig. 5 paragraph 36))
In fact, Lu discloses all the claimed limitations of independent claim 21 that recites “an automation system” (see figs. 2-4 ¶ 20 for an automation system (i.e. first responder support system 100 as shown in fig. 1)) “configured to: receive a plurality (see figs. 1, 4 ¶ 26 for receive a plurality of data elements regarding a surveillance area from a plurality of sensors (i.e. received sensor data 202a to 202d based on an event of an emergency detected at the emergency site 200 as described in figs. 2-3 paragraphs 27, 30)); “detect at least a first object or event and a second object or event from the plurality of data elements” (see figs. 1, 4 ¶ 29 for detect at least a first object or event and a second object or event from the plurality of data elements (i.e. in the event of an emergency at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). It should be noted that every time an event of an emergency is detected at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the plurality of sensors 202a to 202d as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); “extract a set of features of the first and the second object or event in parallel” (see figs. 2-3 ¶s 31-32, 35 for extract a set of features of the first and the second object or event in parallel (i.e. data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210 as described in fig. 5 paragraph 36)); “and identify an emergency situation based on the set of features and a set of rules” (see fig. 5 ¶s 30, 37 for identify an emergency situation based on the set of features and a set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27))
In re page 12, Applicants state that “Claim 22, while directed to different subject matter than claim 1, recites elements similar to those discussed above as not being disclosed or suggested by Lu. For at least this reason, claim 22 and claims 23 and 26-28 that are dependent from claims 22 are believed to be allowable.”
(4) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to independent claim 22, Lu discloses all the claimed limitations of independent claims 1 and 22.
In re page 12, Applicants state that “Based on the arguments presented above, withdrawal of the 35 U.S.C. § 102 rejections of claims 1-3, 5-9, 12-14, 16, 20-23 and 26-28 is respectfully requested.”
(5) In response, as discussed above in (2),(3),(4) with respect to independent claims 1, 21 and 22, Lu discloses all the claimed limitations of independent claims 1, 21 and 22.
In re page 13, Applicants state that “Claims 4, 10, 11, and 17-19 are dependent upon claim 1 and are believed to be allowable over the cited references of record for the same reasons provided above. Reconsideration and withdrawal of the 35 U.S.C. § 103 rejections of claims 4, 10, 11, and 17-19 is respectfully requested.”
(6) In response, as discussed above in (2) with respect to independent claim 1 which is also applicable to the above Applicants’ arguments, Lu discloses all the claimed limitations of independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 12-14, 16, 20-23 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2010/0280836 A1)(hereinafter Lu).
Re claim 1, Lu discloses an automated surveillance system, comprising: an automation system (see figs. 2-4 ¶ 20 for an automation system (i.e. first responder support system 100 as shown in fig. 1)) configured to: receive a plurality of data elements regarding a surveillance area from a plurality of sensors (see figs. 1, 4 ¶ 26 for receive a plurality of data elements regarding a surveillance area from a plurality of sensors (i.e. received sensor data 202a to 202d based on an event of an emergency detected at the emergency site 200 as described in figs. 2-3 paragraphs 27, 30)); detect different types of objects or events from the plurality of (see figs. 1, 4 ¶ 29 for detect different types of objects or events from the plurality of data elements (i.e. in the event of an emergency at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). It should be noted that every time an event of an emergency is detected at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the plurality of sensors 202a to 202d as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); extract a set of features of the different types of objects or events (see figs. 2-3 ¶s 31-32, 35 for extract a set of features of the different types of objects or events (i.e. data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210 as described in fig. 5 paragraph 36)); identify an emergency situation based on the set of features and a set of rules (see fig. 5 ¶s 30, 37 for identify an emergency situation based on the set of features and a set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27)); select a responder in response to the identified emergency situation (see ¶s 27, 31 for select a responder in response to the identified emergency situation (i.e. in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). Thus, a responder is selected in the event of an emergency condition at the emergency site 200 as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); and dispatch the selected responder to an area related to the identified emergency situation (see figs. 2, 4 ¶s 32-33 for dispatch the selected responder to an area related to the identified emergency situation (i.e. the ability to dynamically interact with the interactive rescue plan and BIM, provides first responders and other user to plan and deploy resources both within and around an emergency site as described in fig. 3 paragraph 34). Also, see figs. 6-7 paragraphs 39-42)
Re claim 2, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature further comprising: one or more operations control centers connected to the automation system and configured to enable a user to perform one or more of: monitoring the surveillance area based on the plurality of data elements (see figs. 1, 4 ¶s 26-27, 34 for one or more operations control centers connected to the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) and configured to enable a user to perform one or more of: monitoring the surveillance area based on the plurality of data elements (i.e. in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302 based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30)); configuring the automation system; or evaluating and responding to the emergency situation (see ¶s 28, 31-34 for configuring the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20); or evaluating (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27) and responding to the emergency situation (i.e. in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). Also, see figs. 6-7 paragraphs 39-42)
Re claim 3, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plurality of sensors comprises one or more of video sensors, audio sensors, text sensors, weather sensors, traffic sensors, or building control sensors (see figs. 6-7 ¶s 32, 39, 43 for the plurality of sensors comprises one or more of video sensors, audio sensors, text sensors, weather sensors, traffic sensors, or building control sensors (i.e. the wired and/or wireless sensors may be temperature sensors, fire sensors, alarm pull stations, carbon monoxide sensors, door sensors, chemical sensors, motion and light sensors or any other known or contemplated building automation devices, components and sensors as described in fig. 2 paragraph 22))
Re claim 5, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the plurality of data elements comprises raw data and metadata, wherein a piece of metadata is data that provides information about one or more pieces of raw data, wherein the metadata is collected by the plurality of sensors or derived from the raw data (see ¶s 26-27 for the plurality of data elements comprises raw data and metadata, wherein a piece of metadata is data that provides information about one or more pieces of raw data, wherein the metadata is collected by the plurality of sensors or derived from the raw data (i.e. personal computer 212 and the modeling module may further utilize real-time or dynamic information based on the received sensor data 202a to 202d and 206a to 206c and other alarm information, and the modeling module and emergency control module 208 may further include real-time sensor data based on the indications provided by the sensors 202a to 202d and 206a to 206c as described in fig. 2 paragraph 28). Also, see figs. 5-6 paragraphs 35-36, 38, 40, 42)
Re claim 6, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the set of features comprises one or more of representations, structures, anomalies, behaviors, or patterns (see ¶ 22 for the set of features comprises one or more of representations, structures, anomalies, behaviors, or patterns (i.e. first responder support system 100 includes an emergency site 200 which may include one or more structures or buildings in a given geographic location as described in fig. 2 paragraph 20). Also, see figs. 5-7 paragraphs 36, 38, 43)
Re claim 7, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein, to identify the emergency situation based on the set of features and the set of rules (see fig. 5 ¶s 30, 37 for identify the emergency situation based on the set of features and a set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27)), the automation system is configured to match the set of features with the set of rules (see fig. 5 ¶s 30, 37 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is configured to match the set of features with the set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27))
Re claim 8, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the automation system is further configured to assess a priority of the emergency situation based on a set of data elements associated with the emergency situation and a set of policies (see fig. 5 ¶s 28, 30-32, 34, 37 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is further configured to assess a priority of the emergency situation based on a set of data elements associated with the emergency situation and a set of policies (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27). Also, see figs. 6-7 paragraphs 39-42. It should be noted that the created and generated EAP assesses a priority of the emergency situation based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules)
Re claim 9, Lu as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein, to select the responder, the automation system is configured to determine a number of responders that is allocated from each type of responders based on at least one of the priority of the emergency situation or a type of the emergency situation (see fig. 5 ¶s 28, 30-32, 34, 37 for select the responder, the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is configured to determine a number of responders that is allocated from each type of responders based on at least one of the priority of the emergency situation or a type of the emergency situation (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27). Also, see figs. 6-7 paragraphs 39-42. It should be noted that the created and generated EAP evaluates an urgency of the emergency condition based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules, and as a result, a determined number of different type of responders is assigned)
Re claim 12, Lu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the automation system is further configured to send alerts to the selected responder and public based on the identified emergency situation (see ¶s 29, 31-34 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is further configured to send alerts to the selected responder and public based on the identified emergency situation (i.e. in the event of an emergency at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). It should be noted that a plurality of alerts is communicated to first responder(s) and public/people involved. Also, see figs. 6-7 paragraphs 39-42)
Re claim 13, Lu as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the automation system is further configured to control accessibility from user to at least one component included in the automation system based on the set of rules and the priority (see ¶s 24, 26, 32, 37 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is further configured to control accessibility (i.e. data extraction layer 502 may further include access control or security information 502e for controlling and monitoring access within the emergency site 200 as described in fig. 5 paragraph 36) from user to at least one component included in the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) based on the set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27) and the priority. It should be noted that the created and generated EAP assesses a priority of the emergency situation based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules)
Re claim 14, Lu as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the automation system is further configured to manage a system resource based on the set of rules and the priority of the emergency situation (see ¶s 26, 32, 37 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is further configured to manage a system resource (i.e. the ability to dynamically interact with the interactive rescue plan and BIM, provides first responders and other user to plan and deploy resources both within and around an emergency site as described in fig. 3 paragraph 34) based on the set of rules and the priority of the emergency situation (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27). Also, see figs. 6-7 paragraphs 39-42. It should be noted that the created and generated EAP assesses a priority of the emergency situation based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules)
Re claim 16, Lu as discussed in claim 8 above discloses all the claim limitations with additional claimed feature wherein the automation system is further configured to control the plurality of sensors for tracking the emergency situation when the priority of the emergency situation is assessed as high priority (see ¶s 26, 32, 37 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is further configured to control the plurality of sensors for tracking the emergency situation when the priority of the emergency situation is assessed as high priority (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27). Also, see figs. 6-7 paragraphs 39-42. It should be noted that the created and generated EAP assesses a priority of the emergency situation based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules)
Re claim 20, Lu as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the one or more operations control centers are further configured to provide a visualizing interface to show at least one of the number of identified emergency situations, a type of the identified emergency situations, the number of emergency situations of which priority is high, a priority of the emergency situations and a map indicating a location and a density of the emergency situations (see figs. 1, 4 ¶s 26, 32, 34-35, 37 for the one or more operations control centers are further configured to provide a visualizing interface to show at least one of the number of identified emergency situations, a type of the identified emergency situations, the number of emergency situations of which priority is high, a priority of the emergency situations and a map indicating a location and a density of the emergency situations (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27. ). Also, see figs. 5-7 paragraphs 38-42. It should be noted that the created and generated EAP assesses a priority of the emergency situation based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules)
Re claim 21, Lu discloses an automated surveillance system, comprising: an automation system (see figs. 2-4 ¶ 20 for an automation system (i.e. first responder support system 100 as shown in fig. 1)) configured to: receive a plurality of data elements regarding a surveillance area from a plurality of sensors (see figs. 1, 4 ¶ 26 for receive a plurality of data elements regarding a surveillance area from a plurality of sensors (i.e. received sensor data 202a to 202d based on an event of an emergency detected at the emergency site 200 as described in figs. 2-3 paragraphs 27, 30)); detect at least a first object or event and a second object or event from the plurality of data elements (see figs. 1, 4 ¶ 29 for detect at least a first object or event and a second object or event from the plurality of data elements (i.e. in the event of an emergency at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). It should be noted that every time an event of an emergency is detected at the emergency site 200, the emergency control module 208 may automatically communicate an alert based on alarm information received from the plurality of sensors 202a to 202d as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); extract a set of features of the first and the second object or event in parallel (see figs. 2-3 ¶s 31-32, 35 for extract a set of features of the first and the second object or event in parallel (i.e. data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210 as described in fig. 5 paragraph 36)); and identify an emergency situation based on the set of features and a set of rules (see fig. 5 ¶s 30, 37 for identify an emergency situation based on the set of features and a set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27))
Re claim 22, Lu discloses an automated surveillance system, comprising: an automation system (see figs. 2-4 ¶ 20 for an automation system (i.e. first responder support system 100 as shown in fig. 1)) configured to: receive a plurality of data elements regarding a surveillance area from a plurality of sensors (see figs. 1, 4 ¶ 26 for receive a plurality of data elements regarding a surveillance area from a plurality of sensors (i.e. received sensor data 202a to 202d based on an event of an emergency detected at the emergency site 200 as described in figs. 2-3 paragraphs 27, 30)); extract a set of features from the plurality of data elements (see figs. 2-3 ¶s 31-32, 35 for extract a set of features from the plurality of data elements (i.e. data extraction layer 502 provides for extraction or parsing data from the building information model stored, for example, in the storage device 210 as described in fig. 5 paragraph 36)); identify an emergency situation based on the set of features and a set of rules (see fig. 5 ¶s 30, 37 for identify an emergency situation based on the set of features and a set of rules (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27)); assess a priority of the emergency situation based on a set of data elements associated with the emergency situation and a set of policies (see fig. 5 ¶s 28, 30-32, 34, 37 for assess a priority of the emergency situation based on a set of data elements associated with the emergency situation and a set of policies (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27). Also, see figs. 6-7 paragraphs 39-42. It should be noted that the created and generated EAP assesses a priority of the emergency situation based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules); optimize a deployment of first responders by utilizing the history analytics (see ¶s 31-34 for optimize a deployment of first responders by utilizing the history analytics (i.e. storage device 210 may further include or store both real-time and historical data received from the sensors 202a to 202d and 206a to 206c, and the personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraphs 26-27). Also, see figs. 6-7 paragraphs 39-42); select a responder in response to the assessed priority and optimized deployment (see ¶s 27, 31-34 for select a responder in response to the assessed priority and optimized deployment (i.e. in the event of an emergency at the emergency site 200, the facility manager may manually communicate an alert to the first responder site or location 302. Alternatively, the emergency control module 208 may automatically communicate an alert based on alarm information received from the sensors 202a to 202d and 206a to 206c as described in figs. 2-3 paragraph 30). Thus, a responder is selected in the event of an emergency condition at the emergency site 200 as shown in figs. 2-3. Also, see figs. 6-7 paragraphs 39-42); and dispatch the selected responder to an area related to the identified emergency situation (see figs. 2, 4 ¶s 32-33 for dispatch the selected responder to an area related to the identified emergency situation (i.e. the ability to dynamically interact with the interactive rescue plan and BIM, provides first responders and other user to plan and deploy resources both within and around an emergency site as described in fig. 3 paragraph 34). Also, see figs. 6-7 paragraphs 39-42)
Re claim 23, Lu as discussed in claim 9 above discloses all the claimed limitations of claim 23.
Re claim 26, Lu as discussed in claim 12 above discloses all the claimed limitations of claim 26.
Re claim 27, Lu as discussed in claim 13 above discloses all the claimed limitations of claim 27.
Re claim 28, Lu as discussed in claim 14 above discloses all the claimed limitations of claim 28.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0280836 A1)(hereinafter Lu) as applied to claims 1-3, 5-9, 12-14, 16, 20-23 and 26-28 above, and further in view of Burkley et al. (US 2007/0103292 A1)(hereinafter Burkley).
Re claim 4, Lu as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the plurality of sensors comprises sensors equipped on mobile devices carried by first responders. However, the reference of Burkley explicitly teaches wherein the plurality of sensors comprises sensors equipped on mobile devices carried by first responders (see ¶s 52, 68, 109 for the plurality of sensors comprises sensors equipped on mobile devices carried by first responders (i.e. mobile responder radios 21000 include a plurality of sensors as described in fig. 2 paragraph 55))
Therefore, taking the combined teachings of Lu and Burkley as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (sensors equipped on mobile devices) into the system of Lu as taught by Burkley.
One will be motivated to incorporate the above feature into the system of Lu as taught by Burkley for the benefit of having each first responder that is equipped with a field device 20000 that includes a portable or mobile wireless transceiver device 21000 operating on at least one interoperable frequency, wherein the portable or mobile device 
Claims 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0280836 A1)(hereinafter Lu) as applied to claims1-3, 5-9, 12-14, 16, 20-23 and 26-28 above, and further in view of ORDUNA et al. (US 2015/0112883 A1)(hereinafter ORDUNA).
Re claim 10, Lu as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the automation system is further configured to assign a set of responders to the area based on a profile based on a set of pre-conditions, acquired ground conditions, and evaluation indexes. However, the reference of ORDUNA explicitly teaches wherein the automation system is further configured to assign a set of responders to the area based on a profile based on a set of pre-conditions, acquired ground conditions, and evaluation indexes (see ¶s 83-84, 92 for the automation system (i.e. processor 214 and/or analytics engine 322 as shown in figs. 2-3) is further configured to assign a set of responders (i.e. allocate responders as described in figs. 2-3 paragraphs 76-80, 82) to the area based on a profile (i.e. profiles as described in fig. 2 paragraphs 89-90) based on a set of pre-conditions (i.e. predetermined information as described in fig. 2 paragraph 71), acquired ground conditions (i.e. situational data as described in fig. 2 paragraphs 73, 75-79), and evaluation indexes (i.e. insight data, score, security level as described in figs. 2-3 paragraphs 99-102))
Therefore, taking the combined teachings of Lu and ORDUNA as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (profile) into the system of Lu as taught by ORDUNA.
One will be motivated to incorporate the above feature into the system of Lu as taught by ORDUNA for the benefit of having a processor 214 that is programmed to utilize the user interface 226 to enable the user to use a graphical element to establish communication with at least one of the alarm event operator, the remote service site 106, a first responder and a first responder site 108, wherein memory 218 is configured to store a plurality of service profiles, wherein each of the plurality of service profiles define rules for: monitoring for at least one of the personal event and premises event, automatically communicating situational data to the at least one of the first responder site 108 and remote service site 106 and responding to the at least one of the personal event and premises event in order to ease the processing time and have a user friendly interaction (see fig. 2 ¶ 89)
Re claim 11, the combination of Lu and ORDUNA as discussed in claim 10 above discloses all the claim limitations with additional claimed feature taught by Lu wherein the automation system is further configured to assign different quantities of responders of different types or assets to each of a plurality of regions (see fig. 5 ¶s 28, 30-32, 34, 37 for the automation system (i.e. first responder support system 100 as shown in figs. 1-4 paragraph 20) is further configured to assign different quantities of responders of different types or assets to each of a plurality of regions (i.e. personal computer 212 may be configured to provide facility manager the tools to create and manage an interactive emergency action plan (EAP) based on the received sensor data 202a to 202d and 206a to 206c and the BIM stored in storage device 210, and the personal computer 212 and the modeling module may utilize static information and business rules stored in the storage device 210 to generate a basic EAP as described in fig. 2 paragraph 27). Also, see figs. 6-7 paragraphs 39-42. It should be noted that the created and generated EAP evaluates an urgency of the emergency condition based on the received sensor data 202a to 202d and 206a to 206c, the BIM, static information and business rules, and as a result, a determined number of different type of responders is assigned)
Re claim 24, the combination of Lu and ORDUNA as discussed in claim 10 above discloses all the claimed limitations of claim 24.
Re claim 25, the combination of Lu and ORDUNA as discussed in claim 11 above discloses all the claimed limitations of claim 25.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0280836 A1)(hereinafter Lu) as applied to claims 1-3, 5-9, 12-14, 16, 20-23 and 26-28 above, and further in view of Trundle et al. (US 2017/0092109 A1)(hereinafter Trundle).
Re claim 17, Lu as discussed in claim 16 above discloses all the claimed limitations but fails to explicitly teach wherein the automation system is further configured to send a mobile object to the emergency situation, the mobile object has a sensor for monitoring and tracking the emergency situation. However, the reference of (see ¶s 33, 35-36 for the automation system (i.e. monitoring station server 120) is further configured to send a mobile object to the emergency situation, the mobile object has a sensor for monitoring and tracking the emergency situation (i.e. drones 151, 152, 153, 154, 155, 156, 157, 158, 159 may travel to the location of the detected potential event, and investigate the detected potential event as described in fig. 1 paragraph 34))
Therefore, taking the combined teachings of Lu and Trundle as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (mobile object) into the system of Lu as taught by Trundle.
One will be motivated to incorporate the above feature into the system of Lu as taught by Trundle for the benefit of having a monitoring station server 120a that may instruct one or more drones 151, 152, 153, 154, 155, 156, 157, 158, 159 to travel to the location of the detected potential event, wherein the drones 151, 152, 153, 154, 155, 156, 157, 158, 159 may travel to the location of the detected potential event, and investigate the detected potential event, for instance, the monitoring station server 120a may deploy one or more drones 151, 152, 153, 154, 155, 156, 157, 158, 159, and instruct the deployed drones to perform surveillance of the neighborhood 110, for example, drones 151, 152, 153, 154, 155, 156 may be deployed to monitor the neighborhood 110, wherein monitoring, or surveilling, the neighborhood 110 may include the drone using one or more sensors to capture information that may be related to one or more potential security events, emergency events, or other alarm events in 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2010/0280836 A1)(hereinafter Lu) as applied to claims 1-3, 5-9, 12-14, 16, 20-23 and 26-28 above, and further in view of Reinitz et al. (US 2009/0128628 A1)(hereinafter Reinitz).
Re claim 18, Lu as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the automation system is further configured to accept modification of the set of rules at any time while the automation system is in operation and update the set of rules in response to the accepting of the modification. However, the reference of Reinitz explicitly teaches wherein the automation system is further configured to accept modification of the set of rules at any time while the automation system is in operation and update the set of rules in response to the accepting of the modification (see ¶ 44 for the automation system (i.e. system 10 as shown in fig. 1) is further configured to accept modification of the set of rules at any time while the automation system (i.e. system 10 as shown in fig. 1) is in operation and update the set of rules in response to the accepting of the modification (i.e. the operator of control station 14 can modify or replace the rules at any time, even during an ongoing operation as shown in fig. 1 paragraph 40))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (modification of the set of rules) into the system of Lu as taught by Reinitz.
One will be motivated to incorporate the above feature into the system of Lu as taught by Reinitz for the benefit of having a basic system for surveillance of a region of interest, includes a plurality of monitors and a control station, wherein the monitors are deployed in the region of interest, wherein at least one of the rules takes into account feedback from the monitors that is separate from the descriptions, optionally, the rules are modified while the monitors are transmitting the descriptions, wherein controller 42 decides which video monitors 12 are allowed to broadcast, and in which subchannels of video channel 18, according to rules that are stored in the nonvolatile memory of controller 42, wherein the operator of control station 14 can modify or replace the rules at any time, even during an ongoing operation, wherein the operator of control station 14 also can override the rules manually at any time, for example to tilt or zoom the field of view of a video monitor 12 in order to ease the processing time and have a user friendly interaction (see fig. 1 ¶s 16-17, 40)
Re claim 19, the combination of Lu and Reinitz as discussed in claim 18 above discloses all the claimed limitations but fails to explicitly teach wherein the automation system is further configured to receive user input, defining a suspicious trajectory through a graphical user interface, wherein the automation system is further configured to modify the set of rules based on the user input. However, the reference of Reinitz explicitly teaches wherein the automation system is further configured to receive user input, defining a suspicious trajectory through a graphical user interface, wherein (see fig. 5 ¶s 44, 47-53 for the automation system (i.e. system 10 as shown in fig. 1) is further configured to receive user input, defining a suspicious trajectory through a graphical user interface (i.e. control station 14 and/or user terminal 16 as shown in fig. 1), wherein the automation system (i.e. system 10 as shown in fig. 1) is further configured to modify the set of rules based on the user input (i.e. the operator of control station 14 can modify or replace the rules at any time, even during an ongoing operation as shown in fig. 1 paragraph 40))
Therefore, taking the combined teachings of Lu and Reinitz as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (modification of the set of rules) into the system of Lu as taught by Reinitz.
Per claim 19, Lu and Reinitz are combined for the same motivation as set forth in claim 18 above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/15/2021
/JOSE M. MESA/
Examiner
Art Unit 2484